 Case 2:19-cv-00310-JRG Document 38 Filed 02/20/20 Page 1 of 9 PageID #: 242



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


GREE INC.,                                     §
                                               §
                Plaintiff,                     §
                                                 CASE NO. 2:19-cv-00310-JRG
                                               §
      v.                                       §
                                                 JURY TRIAL DEMANDED
                                               §
SUPERCELL OY,                                  §
                                               §
                Defendant.                     §


                                   E-DISCOVERY ORDER

The Court ORDERS as follows:

1.    This order supplements all other discovery rules and orders. It streamlines Electronically

      Stored Information (“ESI”) production to promote a “just, speedy, and inexpensive

      determination” of this action, as required by Federal Rule of Civil Procedure 1.

2.    This order may be modified in the court’s discretion or by agreement of the parties. The

      parties shall jointly submit any proposed modifications within 30 days after the Federal

      Rule of Civil Procedure 16 conference. If the parties cannot resolve their disagreements

      regarding these modifications, the parties shall submit their competing proposals and a

      summary of their dispute.

3.    A party’s meaningful compliance with this Order and efforts to promote efficiency and

      reduce costs will be considered in cost-shifting determinations.

4.    Absent a showing of good cause, general ESI production requests under Federal Rules of

      Civil Procedure 34 and 45, or compliance with a mandatory disclosure requirement of

      this Court, shall not include metadata. However, fields showing the date and time that the



                                           Page 1 of 9
 Case 2:19-cv-00310-JRG Document 38 Filed 02/20/20 Page 2 of 9 PageID #: 243



      document was sent and received, as well as the complete distribution list, shall generally

      be included in the production if such fields exist, and the preferred metadata fields

      identified in the attached Exhibit A, titled “Kilpatrick Townsend Specifications for the

      Production of ESI” shall be used to the extent this information is available and can be

      produced without substantial burden.

5.    Absent agreement of the parties or further order of this court, the following parameters

      shall apply to ESI production:

      A.     General Document Image Format. Each electronic document shall be produced

             in black and white Group IV single-page Tagged Image File Format (“TIFF”)

             format with the following exceptions: (1) documents for which color is critical to

             understanding the document (such as those containing images of marks and/or

             advertising) should be produced as single page color jpegs (.JPG); and (2) certain

             documents identified in D., below, may be produced in native format. If after

             reviewing any black and white document, a receiving party believes that color is

             critical to a document, the parties agree to engage in discussion regarding

             production of documents in color, which production will not be unreasonably

             withheld. TIFF files shall be single page and shall be named with a unique

             production number followed by the appropriate file extension. Load files in

             Concordance (.OPT) format shall be provided so as to facilitate the use of the

             produced images by a document management or litigation support system. The

             agreed-upon extracted, relevant metadata should be provided in a Concordance

             .DAT format, or other standard, compatible file format and extension as the

             receiving party specifies. If a document is more than one page, the unitization of



                                          Page 2 of 9
Case 2:19-cv-00310-JRG Document 38 Filed 02/20/20 Page 3 of 9 PageID #: 244



          the document and any attachments and/or affixed notes shall be maintained as

          they existed in the original document.

     B.   Text-Searchable Documents. No party has an obligation to make its production

          text-searchable; however, if a party’s documents already exist in text-searchable

          format independent of this litigation, or are converted to text-searchable format

          for use in this litigation, including for use by the producing party’s counsel, then

          such documents shall be produced in the same text-searchable format at no cost to

          the receiving party.

     C.   Footer. Each document image shall contain a footer with a sequentially ascending

          production number.

     D.   Native Files. Parties may produce agreed-upon ESI in native format, such as

          spreadsheets (e.g., excel, google sheets, OpenOffice, CSV, TSV, etc.) and other

          files that cannot be converted to TIFF (such as audio, video, XML files, and

          JPEGs).    Native files should contain the Bates number and confidentiality

          designation of the file in the file title.    In addition, native files should be

          accompanied by an image (TIFF) placeholder that contains the beginning Bates

          number and confidentiality designation. Wherever feasible, the producing party

          shall include any agreed-upon accompanying metadata in the load file. The

          Parties agree not to remove metadata from native production. Additionally, if

          after reviewing production of other ESI in a non-native format, a Receiving Party

          believes that it is necessary to review a certain document or documents in native

          format, the parties agree to engage in discussion regarding production of discrete

          documents in native form, which production will not be unreasonably withheld.



                                       Page 3 of 9
Case 2:19-cv-00310-JRG Document 38 Filed 02/20/20 Page 4 of 9 PageID #: 245



     E.   No Backup Restoration Required. Absent a showing of good cause, no party

          need restore any form of media upon which backup data is maintained in a party’s

          normal or allowed processes, including but not limited to backup tapes, disks,

          SAN, and other forms of media, to comply with its discovery obligations in the

          present case.

     F.   Voicemail and Mobile Devices. Absent a showing of good cause, voice-mails,

          text messages, PDAs and mobile phones are deemed not reasonably accessible

          and need not be collected and preserved.

     G.   Data Subject to EU Privacy Laws. The parties agree to make reasonable efforts

          to protect any data or information subject to the General Data Protection

          Regulation (GDPR), or other similar laws and regulations regarding data privacy

          and cross border data transfer, and agree that such data or information may be

          redacted in accordance with the GDPR, or other laws or regulations, to the extent

          reasonably practicable. Nothing herein is meant to conflict with the requirements

          of the GDPR or impose any obligations that would conflict with protections

          afforded under the GDPR.

     H.   De-duplication. The parties will use their best efforts to de-duplicate documents

          as necessary prior to producing them; meaning that, if agreed upon, exact

          duplicates of a document (i.e., all duplicates having the same MD5 hash value as

          the original document) will be removed to the best of the producing party’s ability

          from the entire population of documents to be produced.

     I.   Email Thread Analysis.       Email thread analysis may be used to reduce the

          volume of emails reviewed and produced. The produced emails must include all



                                       Page 4 of 9
Case 2:19-cv-00310-JRG Document 38 Filed 02/20/20 Page 5 of 9 PageID #: 246



          of the responsive information from a thread, including attachments. For example,

          if an email in a string deviates from the thread such that it contains attachments

          that are not included in the most complete thread, then that individual email and

          its attachments shall also be produced.

     J.   Parent-Child Relationships. Parent-child relationships (the association between

          an attachment and its parent Document) shall be preserved whenever reasonable

          in such a way that a Document and any attachments to that Document are

          produced in the same production set and are identifiable as parent and child.

     K.   Privilege Logs. Parties will provide a log of all documents withheld on the basis

          of privilege, work product protection, or other privilege.         For hard copy

          documents, each party shall create privilege logs using the standard privilege log.

          For electronic documents, each party may opt at its own discretion to create

          privilege logs using one of the following methods.

          1.        Automated Log. An automated privilege log will be generated from the

          following metadata fields, to the extent they exist, as electronic metadata

          associated with the original electronic documents.


               a.   SUBJECT
               b.   FILE NAME
               c.   CUSTODIAN
               d.   AUTHOR
               e.   SENDER/FROM
               f.   RECIPIENTS/TO
               g.   CC
               h.   BCC
               i.   SENT DATE AND TIME
               j.   RECEIVED DATE AND TIME
               k.   FILE CREATED DATE AND TIME
               l.   FILE LAST MODIFIED DATE AND TIME
               m.   PRIVILEGE TYPE
               n.   PRIVILEGE REASON (coded field)

                                       Page 5 of 9
Case 2:19-cv-00310-JRG Document 38 Filed 02/20/20 Page 6 of 9 PageID #: 247



               o. ATTORNEYS (other attorneys (and legal staff) involved in the
                  communication not indicated in metadata)
               p. BEG BATES (for redacted documents)
               q. END BATES (for redacted documents)

                  With respect to the SUBJECT OR FILENAME fields, the producing party

          may substitute a description of the communication where the content of these

          fields may reveal privileged information, but must indicate that the fields have

          been revised. The automated log should also include a field for PRIVILEGE

          REASON, which is a coded (not automated) field. The automated log should also

          include a field for ATTORNEYS that lists other attorneys (and legal staff)

          involved in the communication not indicated in metadata, which may be an

          automated or coded (not automated) field. Should the receiving party in good

          faith have reason to believe a particular entry on the Automated Log does not

          reflect a privileged document, it may request a Standard Log for that entry, to be

          produced within two weeks of the request, or within such other reasonable time as

          the parties may agree or the Court may order.

          2.      Standard Log.     A standard privilege log will include these standard

          fields: author/sender/from; recipients/to; cc; bcc; custodian; date; privilege type;

          and a description sufficient to identify the subject of the document and the basis

          for the privilege assertion. The privilege log fields for email strings will contain

          the information from the top email in the email string. Parties shall also populate

          a field with all other attorneys (and legal staff) identified on the face of the

          document not already captured in the top email of the email string.           Other

          attorneys (and legal staff) need only be identified for the email strings which are

          withheld as entirely privileged.


                                       Page 6 of 9
    Case 2:19-cv-00310-JRG Document 38 Filed 02/20/20 Page 7 of 9 PageID #: 248



                     3.       Litigation Documents. Documents dated after September 12, 2016 (the

                     date of the first demand letter from GREE’s counsel to Supercell) containing

                     privileged and/or work product material relating to the lawsuit do not need to be

                     logged except as provided under P.R. 3-7 or to the extent that such

                     communications involve patent prosecution counsel and relate to the prosecution

                     of any patent-in-suit or related patent.

6.          General ESI production requests under Federal Rules of Civil Procedure 34 and 45, or

            compliance with a mandatory disclosure order of this court, shall not include e-mail or

            other forms of electronic correspondence (collectively “e-mail”). To obtain e-mail,

            parties must propound specific e-mail production requests.

7.          E-mail production requests shall be phased to occur timely after the parties have

            exchanged initial disclosures, a specific listing of likely e-mail custodians, a specific

            identification of the fifteen most significant listed e-mail custodians in view of the

            pleaded claims and defenses,1 infringement contentions and accompanying documents

            pursuant to P.R. 3-1 and 3-2, invalidity contentions and accompanying documents

            pursuant to P.R. 3-3 and 3-4, and preliminary information relevant to damages. The

            exchange of this information shall occur at the time required under the Federal Rules of

            Civil Procedure, Local Rules, or by order of the court. Each requesting party may also

            propound up to five written discovery requests and take one deposition per producing

            party to identify the proper custodians, proper search terms, and proper time frame for e-

            mail production requests. Such deposition will be phased to occur, if at all, only after the

            date which constitutes timely service of responses to any such written discovery requests,


1
    A “specific identification” requires a short description of why the custodian is believed to be significant.


                                                         Page 7 of 9
 Case 2:19-cv-00310-JRG Document 38 Filed 02/20/20 Page 8 of 9 PageID #: 249



      and either party may seek a protective order seeking to prohibit such a deposition. The

      court may allow additional discovery upon a showing of good cause.

8.    E-mail production requests shall identify the custodian, search terms, and time frame.

      The parties shall cooperate to identify the proper custodians, proper search terms, and

      proper time frame. Each requesting party shall limit its e-mail production requests to a

      total of ten custodians per producing party for all such requests. The parties may jointly

      agree to modify this limit without the court’s leave. The court shall consider contested

      requests for additional or fewer custodians per producing party, upon showing a distinct

      need based on the size, complexity, and issues of this specific case and the

      proportionality of the requested number of custodians thereto.

9.    Each requesting party shall limit its e-mail production requests to a total of ten search

      terms per custodian per party. The parties may jointly agree to modify this limit without

      the court’s leave. The court shall consider contested requests for additional or fewer

      search terms per custodian, upon showing a distinct need based on the size, complexity,

      and issues of this specific case. The search terms shall be narrowly tailored to particular

      issues. Indiscriminate terms, such as the producing company’s name or its product name,

      are inappropriate unless combined with narrowing search criteria that sufficiently reduce

      the risk of overproduction. A conjunctive combination of multiple words or phrases (e.g.,

      “computer” and “system”) narrows the search and shall count as a single search term. A

      disjunctive combination of multiple words or phrases (e.g., “computer” or “system”)

      broadens the search, and thus each word or phrase shall count as a separate search term

      unless they are variants of the same word. Use of narrowing search criteria (e.g., “and,”




                                          Page 8 of 9
 Case 2:19-cv-00310-JRG Document 38 Filed 02/20/20 Page 9 of 9 PageID #: 250



       “but not,” “w/x”) is encouraged to limit the production and shall be considered when

       determining whether to shift costs for disproportionate discovery.

10.    Pursuant to Federal Rule of Evidence 502(d), the inadvertent production of a privileged

       or work product protected ESI is not a waiver in the pending case or in any other federal

       or state proceeding.
  .
11.    The mere production of ESI in a litigation as part of a mass production shall not itself

       constitute a waiver for any purpose.

12.    Except as expressly stated, nothing in this order affects the parties’ discovery obligations

       under the Federal or Local Rules.

13.    This Order may be modified by a Stipulated Order of the parties, by agreement, or by the

       Court for good cause shown.

      So ORDERED and SIGNED this 20th day of February, 2020.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE




                                              Page 9 of 9
